ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՊԱՅՄԱՆԱԳԻՐ ՊՊ47
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՅԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ

քաղ. Երնան «224. «6 2016թ.

Հայաստանի Հանրապետության էներգետիկ ենթակառուցվածքների ն բնական
պաշարների նախարարությունը՝ ի դեմս նախարար ԱՇՈՏ ՄԱՆՈՒԿՅԱՆԻ, որը գործում է
Հայաստանի Հանրապետության անունից, իր լիազորությունների սահմաններում
(այսուհետ` լիազոր մարմին) մի կողմից, ն ՀՂԱՐԱԳՈՒԼՅԱՆՆԵՐ» ՓԲԸ տնտեսավարող
սուբյեկտը (այսուհետ` ընդերքօգտագործող), ի դեմս տնօրեն ԼԵՎՈՆ ՂԱԶԱԶՅԱՆԻ, որը
գործում Է ընկերության կանոնադրության հիման վրա, մյուս կողմից, ղեկավարվելով
Հայաստանի Հանրապետության քաղաքացիական օրենսգրքով, Հայաստանի
Հանրապետության ընդերքի մասին օրենսգրքով (այսուհետ՝ օրենսգիրք) ն այլ իրավական
ակտերով, համապատասխանաբար նախարարության ն տնտեսավարող սուբյեկտի

Փ կանոնադրություններով ն հիմք ընդունելով Հայաստանի Հանրապետության
օրենսդրությամբ սահմանված համապատասխան փաստաթղթերը, "տրամադրվող
հանքավայրի շահագործման նախագիծը, կեքեցին սույն ընդերքօգտագործման
պայմանագիրը (այսուհետ՝ պայմանագիր):

1. Ընդհանուր դրույթներ

11 Պայմանագիրը նախատեսում է հանքավայրը շահագործման տրամադրելու
պայմանները ն ժամկետները, լեռնահատկացման կոորդինատները, կողմերի
իրավունքներն ու պարտականությունները, վճարների (բնօգտագործման, բնապահպանական,
բնութան ն շրջակա միջավայրի պահպանության դրամագլխի համալրման,
մշտադիտարկումների իրականացման) վճարման վերաբերյալ դրույթներ, բնապահպանական
կառավարման պլանը, ընդերքօգտագործման իրավունքի դադարեցման (զգուշացման,

«հրաժարման, փոփոխության), համայնքի սոցիալ-տնտեսական զարգացման ոլորտում
ստանձնած պարտավորությունների չափի ն կատարման ժամկետների վերաբերյալ, հանքի
փակման հետ կապված դրույթները, ինչպես նան նրանց փոխհարաբերությունները.
կարգավորող այլ պայմաններ:

1.2 Պայմանագիրը բաղկացած է հիմնական տեքստից ն ՊՊ 1, 2, 3, 4 հավելվածներից,
որոնք կազմում են պայմանագրի անբաժանելի մասը:

13 Պայմանագրով չկարգավորված հարաբերությունները, այդ թվում՝ կողմերի այլ
իրավունքները կարգավորվում են օրենսգրքով, ինչպես նան ոլորտը կարգավորող այլ
իրավական ակտերով: |
2.Պսյ մանադրի սռարկան

2.1 Պասյ մանսդրով՝ լ իապզոր մարմիննընդերքօգսադործողին
տտեկան
150,0 հաղար տ

օգտակար հանածոյի աւջարների մարման հալար
(օգտալար հանածոյ ի քանայը, մ", գ/տ

ժայանալալոր տիրասփտքանն ու օգսադործմանն Է հանձնում 37 տտի
ժայկետով, իսկ ընդերքօգտդործողնընդունում Է` ՀՀ Սյունիքի մարզի
Վերին Վարդանիձորի ոսկի-բալմամետսղալ ին հանքաայրի------

(հանքալայ րի անվանումը)
Կենտրոնապլան տեղալ

(տեղամասի անվանումը)
հաշվեկշռայ ին աջշարներն օգտպգործման ալբողջ ժալյկետի հալԼար 5471,9
հաղար տհանքաքար այ դ թվում` Շ, կարգ- 445.2 հաղար տ Շշ կարգ-5026.7 հազար
տ
(մետղների հետւյ ւ պատունակությ այբ` ճս-3.13գ/կգ, Ճց-56.92գ/տ Շս-0.7656,
ՔԵ-1.1396, 2ո-2.10965) , մեստտսղների քանակը` /ս-17115.30կգ, /Ճց-311,46տ Շս-41654,90,
ՔԵ-61905,48 տ 2ո-115029.65տ

Միմնայկան ն ուղեկից օգտվլար հանածոների քանակները ըստկարգերի)
որոնք հառվսդգծի վրան ըստ իտրությ ան սսհմանախկվում են հետւյ ալ

կոորդինառներով 12»4«-4318379 ՝"/8607368, 2.«-:4319078 ՝-8606519, 3.24320434

"/թ8607665, 4.2:4319771 "/:8608526, 5.2(-4318850 "/-8607960 ՃԲԽ-Մ/ՇՏ-84 հաքալարգի
կոորդինառներ .

արարդրվող պւջարների սահմանների ծայ րակետս ին կոորդինաւռները)

(Միմնալան ն ուղեկից բաղադրիչ ների պտունալությ ունը 55, գտն այ լ ն)

Ոսկի-բաղզմամեսաղներ

Թգտմվյար հանածոյի պաշարների սեսալները Սւրառսայնե

ՇԱ Փգսապար հանաջոյ ի Լեռնային զանգվածից հանքարսադրաեսայի ելբ..-

Լեռնսհաղլայման սահմանները հառպսդգծի վրա ն ըստ իտրությ ան

հայատայ ն լ եռնսհաղլայման պլտի թիվ Լ-547
լայմտի հարը)

Պասյ մանագրի Կ 1 հալել վածով նշվում են ընդերքօգսագործողի
ֆինանսալան առաջարկները ն նրակողմից վճարվող ընդերքօգսադործման
վճարները, պայ մանսդրի Ո 2 հավել վածտով` հանքի փպման ծրսդրով
նախահսված ատպտտապվորությ ունները, պս մանսդրի ԿԽ 3Յ հալել վածով՝
համայ նքի սոցիալ -տնտեսպյան զարգայման ոլորսում ստանձնաջ
պտտպորությ ու նները, իսկ պպ մանագրի Ո 4 հալել վածով՝ բնապփպանալան
կսռալարման պ անը:

Պսյ մանսդիրն ըստ անհրաժեշսության կարող է ունենա նաւ այլ
հալել վածներ օգտպար հանածոյի արդյունահանման նռ հումքի
վերամշակման աշխառնքների Ժամկետները, ըստ փուլերի, իսկ
զուգսհեռատբա երկրսբանպան ուսումնասիրության աշխառնքներ
կառտել ու դեսքում դրանց կառատման ժայանալայույ ցի:

22 Լիազոր մարմինը երաշ խսվորում է, որ պս մանագրի 2.1-ին կեսում
նշված հանքալայրը կաք հանքալայրի տեղամասը գրալ դրված,
վարձակպ ությ ան, անհատույց օգտագործման տրված չ Է, կառու ցապառլված
կաք կառուցադպառլան իրալունքով ծանրստեռնվա չԷ, ինչպես նաւ
արգել անքի տպ չ ի գտնվում:

23 Պապ մանսդրի գործողությ ան ընթայքում հանքալպ րի
օգսադործման արդյ ունքում ընդերքօգսադործողի ստպսծ շահույ թը նրա
սեփպյանությ ունն Է:

Յ. Կողմերի իրալունքները ն ատտտպանությ ունները

Յ.1 Լիաղոր մարմինը իրալունք ունի`

Ց.1.1 ընդերքօգսադործողից ապտփանջելու հանքալայրը շսհսդործել
ընդերքի օգստդործմաան ն ապփաասնությսն բնսդալաում ընդունված
ստանդարտներին, նորմերին ու կանոններին հալավոռախսն.

Յ.1.2 գրալոր զգուշացնելու ն վաղսժալկետ լուծելու պս մանսդիրն
օրենսգրքի 30-րդ հոդվածի հաԼաձայ ն.

Յ13 սսուգելու ընդերքօգտդործման ընթայքում երկրաբանայան նս
մարկշեյ դերալյան փատպրությ ան վարման լ իարժեքությ ունը, օգտմլար
հանածոների պաշ արների 2արժի հաշ վառման իրականացման ս
տեղեկառոլու թյ ան ներկայ այման սահմանված պփանջ ների կառատրումը.

3.14 սսուգելու ընդերքօգսադործման վճարների օբյ եկտ հաքլարվող
փատպի ծալպ ների չ ախքանալների, վճարների հպշջվարկման ն հպջվարկ-
հաշվետլությ ունների ներկայ այման կարգի պտանջների կառտումը.

Յ15 սսուգելու ընդերքօգստդործմակ պպ մասդրով նախահսված
պատտպորությ ունների ս նախդծի պտփանջների կառտրումը`
բացառությ ամբ բնու թյ ան ն շրջ ալամիջալայ րի ահպաությ ան ոլ որսում
բնապփպանու թյան բնադգալառի պետվլան կառալարման լ իաղզղոր մարմնի
իրալասությ ունների.

Յ316 ատփանջելու ընդերքօգտդործողից օգտա հանածոների
պաշարների լ իակառտ կորզում ն հիմնայան ու համառեղ գտնվող օգստւմլար
հանածոների ն դրանց ուղեկցող բաղադրարաերի ողջամիտ ն հայպ իր
օգս ադործում կալ դրանց պփեստավորումնու պփպսնումը.

Յ.1.7 պփանջել ու ընդերքօգտդգդործողից ընդերքօգտդործման
իրալունքի ժամկետը լրանապուց հեստ կաք դրանից հրաժարվելու
դեպքում նրանց տնօրինման սակ գտնվող երկրաբանալան տեղեկությ ունը 3
ախվաընթայքում հանձնել լ իաղոր մարմնին.

Յ.1.8 իրպլանացնել ու ընդերքի տրամադրված տեղաքրաում
երկրաբանպլյան ուսումնասիրությ ուններ, բայցսռությալբ օգտապվլյլար
հանածոների հայ տնտտերման նպաւկով, այդ մասին սռնվազղն 14 օր սռսջ
գրալոր իրազեկել ով ընդերքօգսադործման իրալունք կրողին.

Յ.1.9 սսուգվող սուբյ եկտի ներկայ սցուցչի մասնակցությ ալբ անարգել
մուսջ գործելու սսուգվող սուբյեկսի գրսսենյ այա ին, սրտդրայան,
պփեստվ ին, լ սբորատր ն այլ սմրածքներ ու սսորսբաժանումներ.

Յ.1.10 սսուգման ընթայքում սսուգվող սուբյեկտից ապտփանջելու
փասաթղթեր, տլյ պ ներ, բացառություններ, տեղեկանքներ, ինչ պես նաւ
վերցնելու վորձանմուշներ, կառատել ու կառտտակնքում ս
չ ախդրումներ, որոնք անմիջականորեն առնչվում են սսուգման
նպառւվլներին.

Յ.1.11 ընդերքի օգսադործման լո պփպւնությ ան պետկան
վերահսկողություն իրպլանացնել ու տեսչ պյան սսուգումների,
սսուգումների նԱուսումնասիրությ ունների

3
միջոցով` «Ճայ ատմնի Հանրասփմությ ունում
սսուգումնեի կազմպերպան ս անցկայմա, »մսսին» Հայ աստանի
Հանրասետության օրենքով սահմանված կարգով նոն ընդերքի մսսին
Հայ աատւանի Հանրասիմտությ ան օրենսգրքի դրույ թներին հալավսռախան:

Յ.2 Լիաղոր մարմինը պատտպոր է`

Յ.2.1 ընդերքօգտպգործողին սահմանված կարգով սրաւմադրել
հանքալայ րին վերսբերվող փաստաթղթերը.

Յ.2.2 գրալոր իրազեկել ընդերքօգսադգործողին աշնվազն 14 օր առսջ
ընդերքի տրաքլսդրված տեղալաում երկրաբանպլյան ուսումնասիրությ ան
աշխառնքներ իրպլանացնել ու համար օրենսգրքի 3-րդ հոդվածի 5-րդ կեսով
տրված հաԼաձայ նու թյ ան մասին:

3.3 Ընդերքօգտպդործողն իրալունք ունի`

Յ.3.1 բացառիկ իրալունքով կառտել ու երկրսբանպլյան
ուսումնաիրությ ուն լ եռնսհաղլայման սահմաններում, իսկ հաղլայված
ընդերքի սեղալաում՝ օգտվկար հանածոյ ի արդյ ունսհանում.

Յ.3.2 մտնելու ընդերքի տեղաա ն իրպլանսցնեու նպադծով
նախանեսված բոլոր աշխառանքներն օգտակար հանածոյի սրդյ ու նսհանման ս
ուսումնաիրությ ան նպաւկով.

Յ.3.Յ օգտակար հանածոյի արդյ ունսհանման նպասկով կառուցել ու
անհրաեշտ շենքեր, շինություններ, հաղորդապլյցության ուղիներ,
տեղադրելու սարքալորումներ, վոխդրելու ս հարստպպնել ու
արդյ ու նսհանված օգտվլար հանածոն.

Յ.3.4 տնօրինել ու արդյ ու նսահանված օգտակար հանածոն.

Յ.3.5 օրենսգրքի ատպտփանջշների՝ Օ:պդպփպանամաբ հանքարդյ ու նսհսնման
իրալունքի ընթայքում օգսադործելու սեփկան գործունեության
արդյ ունքում սռսջայսած արսւդրալան լ ցալույ սերը.

Յ.3.6 իրենն սրանխդրվա օգտկա, հանատոյի սրդյ ունսհանման
իրալու նքի 2րջանակում երկրսբանպլան ուսումնասիրություն
իրալանացնելու  նպառպով քաղսքացիսիրալայան պս մանսդրերի
կնքմալրբ ներգրալել ու երրորդ անձանց.

Յ.3.7 դիմելու լ իաղոր մարմին օգտկար հանածոյի սրդյ ու նսհանման
պսյ մանագրի պպ մանները փոփոխելու նպաւկով, եթե հայ տնվել են Էավփս
նոր` նախկինում չ նանաեսված հանգաքանքներ.

Յ.3.8 վաղսժալկկետ հրաավել ու օգտապար հանսծջոյ ի արդյ ունսհանման
իրալու նքից՝ կառտել ով պպ մանսդրով ն օրենսգրքով նախահսված պատրտալո-
րությունները:

3.4 Ընդերքօգտդործողը պւտրմտւվոր է`

Յ.4.1 իրպլանայցնել աշ խառսնքներն օգստավլար հանածոյ ի
արդյ ու նսհանման պսյ մանագրի ն նախագծի պպ մաններին հաքլազվսռախան.

342 կառտել լիազոր մարմն ս այլ իրալսսոու սետպան
մարմինների՝ օրենսդրությ ան ափանջների ատփպանման նպառւկով տրված
ցուցումները.

Յ.4.3 պփպսնել օգտվլար հանածոյ ի արդյ ու նահանման, տեղախխման ն
վերայշպլման ընթացքում Հայ ատանի Հանրափսությունում ընդունված
ստանդարտների, նորմերի ու կանոնների պփանջները.

4
Յ.4.4 ապփովել օգտվկար հանածոյ ի սրդյ ու նսհանման նԱմադծի
պտփանջների կառրումը.

345 . վարել երկրսբանայան, մարկշեյ դերպլան ն այլ փատպրությ ուն,
պտփպանել դրանք ընդերքօգտադգործման բոլոր ձների աշխառնքների
ընթացքում.

Յ.4.6 վարել օգտկար հանաոների ապաջշարների աքլենօրյա շարժի
գրանցալԼաղյ անը.

Յ.4.7 ներկայ ացնել լ իազոր մարմին օգտվլար հանածոների
աւջշարների շարժի վերսբերյ պ եռամսյ ալային ն մտատրեկան
հաշվետլությ ունները.

Յ.4.8 հանձնել լ իաղոր մարմննն անհրաեշտ երկրսբանպլան
տեղեկությունը.

Յ.4.9 հալսջել, աստփձպնել ն լիազոր մարմնն մտրասդրել
ուսումնասիրված, արդյ ունսհանված ն ընդերքում կորսված օգտվլար
հանածոների սպսջարների, դրանց պարու նպլած բաղսդրամաեծերի, որալի ու
քանակի մասինտլյպ ներ.

Յ.410 ապտփովել ընդերքօգտդործմա, հետ կավպլա աշխառնքների
կառարման անվատսնգությ ունը.

Յ.411 ապտտփովել ընդերքի, մթնոլ որտի, հողի, անտռների, ջրերի ու
բնության ն շրջապյա միջալայրի մյուս օբյ եկտների, ինչպես նաւ
շինությունների ն այլ կառույ ցների պփպւնությունն
ընդերքօգսադգործման հետ կապլած աշխառնքների վնապլար
ազդեցությունից.

Յ.412 ապտփովել բնությ ան, պաղյալան ն մշալույ թի հուշարձանների
պփպաությունն ընդերքօգտդործմա, հետ կապլաա աշխառւնքների
վնաւալար ազդեցությ ու նից.

3413 ապփովել շրջակա միջալայ րի վրա աղդեցությ ան
վորձաջննությ ան եզրալսացությ այբ նանահսված պպ մանները.

Յ.4.14 նաագծի ն օգտպար հանածոյի արդյ ու նսհանման պայ մանադրի
հայաձայ ն վերպլանգնել ն բարել ալել ընդերքօգսադործման հետւանքով
խախոլած հողաքաերը (ռեկուլ տփվացիպ, ինչ սես նաւ դրանք սիտսնի
դարձնել տնտեսության մեջ օգսդործման հալար կալ բերել անվտանգ
վիճայի.

Յ.4.15 տեղեկացնել լ իազոր մարմնին օգտվլար հանածոյի
արդյ ունսհանմման ապս) մանսդրում չնշվա օգսակար հանածոների
կուսմկումների հայ տնատբերման մասին դրանց հայ տնսբերումից հետո՝ 14
օրվաընթայքում.

Յ.416 նոր հայ տնստտճեկվա օգտկար հանաոների արդյունստանում
չ իրպլանայնելու դեսքում իրապլանացնել դրա ապտփուսստավորումը
կառալարու թյ ան սսհմանած կարգով.

Յ.417 ատտփովել հանքի փպման ծրսգրի, այ դ թվում` հանքի փպումից
հեստ աշխաուժի սոցիպ պլան մեղմացման նախառհսվող միջոցառումների
իրալանացումը.

Յ418 ապտփովել փպվող հանքի անմիջպյան ազդեցության գոսում
գտնվող հալայ նքների սոցիալ -տնտեսապկան մեղմայման նախահսվող
միջոցառումների իրսպկանապումը.
Յ.4դ319 ապտփովել օգտվլկար հանածոյ ի սրդյ ու նսհանված տտրսծքի,
արդյ ունսհանման ընթայքում սռսջացս սրտդրական լ ցայույ սերի
սեղսդիրքի ն դրանց հարակից համայ նքների բնակչ ությ ան
անվտանգությ ան ս առողջությ ան ապզտփովման նպառկով
մշ տդիտատրկումների հաքլար նանածեսված վճարի վճարումը.

Յ.420 ոչ ուշ թան հինգ տստրին մեկ անգա 2սհսդործվող
հանքալայրում (տեղալսում) 3կոնդիցիաերը ն տջսարները ենթարկել
վերսդնսհաղյանն ներկայ ացնել լ իազոր մարմնի վերսհաստառյանը.

Յ.4.21 ընդերքօգսադործման իրալու նքի ժայլկեսը լ րանպ ուց հեստ կալ
դրանից հրաժարվելու դեսքում իր տնօրինման Օ։:՝տպ գտնվող

երկրսբանալան տեղեկությ ունը
Յախվաընթայքում սահմանված կարգով հանձնել լ իազոր մարմնին.
Յ.4.22 տեղեկացնել ընդերքօգտդործման իրալունքի

իրալսահաջորդության մսսին լիազոր մարմնին վերապլկալմակերպման
գրանցման պփտից 14 օրվաընթայցքում.

Յ.423 սկսել ասաջխառնքները սսհմսասսվա կարգով հողհաղլայման
իրալունքի տրախդրումից հեսո.

Յ.424 Տթույլ արել լ իաղոր մարմնին սսուգման նպառվլով անարգել
մուսթ գործել ու գրսսենյ ալա ին, սրտդրայան, պփեստվ ին, լ ստորառոր ն
այլ տտածքներ ու սսորսբաժանումներ.

Յ.425 մրախդրել լ իապզոր մարմնին սսուգման ընթայքում պփանջվող
փասւթղթեր, տլյ պ ներ, բացառություններ, տեղեկանքներ, ինչ պես նաւ
թույլատրել վերցնելու վորձանմուշներ, կառտել կապտակնքում ն
չ ախդրումներ, որոնք անմիջականորեն առնչվում են սսուգման
նպառւվլներին.

Յ.426 կառստել Հայ աստանի Հանրաւիմտությ ան օրենքներով
սահմանված բոլ որ ատտպանությ ունները.

4. Զգուշացում

41 Լիաղոր մարմինը, օրենսգրքի 30-րդ հոդվածի հայաձայ ն, կարող Է
ընդերքօգտգդործողին տպ զգուշացում, եթե նա

4.1.1 չի կառտում օրենսգրքով նախան սված
պտտպորությ ունները.

4.1.2 չի կառտում ընդերքօգսադործման իրալունքի պս մանները,
այ դ թվում` պպ մանագրով, նախպծով ընդերքօգսադործման իրալու նքով
նախահսված

իր ապտտպորությ ունների իրապլանայցմանն առնչվող պս մանները`
բայառությ ալբ օրենսգրքով սահմանված դեսթերի

4.1.3 չ ի վճարել օրենքով նանսահսված վճարները` սսհմանվա» օրվա
նից մեկ անվաընթայքում:

42 Լիսղոր մարմինն իրալունք չունի որոշում ընդունելու
ընդերքօգտդործման իրալունքի դադարեցման մասին, եթե իրալունք
կրողը զգուշացման մասին ծանուցումը ստսնպ ուց հետո` ոչ ալել ի, քան
90 օրվաընթացքում վերացրել Է նշված հիմքերը:

5. ՎԶաշվետլությ ուններ ն տեղեկություն
6
5.1 Ընդերքօգտդործման իխիրալուն, կրողը լիազոր մարմին
օրենսգրքով, այլ օրենքներով սսհմանվաջ կարգերով ատտպոր է
ներկայ ացնել հետւյ պ հաշվետլությ ունները ն տեղեկությ ունները`

5.1.1 ընդերքօգսադործման բնսգալառում բնօգտագործման վճարների
հաշվարկ-հաշվետլությ ուն.

5.12 օգտապար հանածոների աշարների տտեկան հպշվետլությ ուն
6-ՕՀՊՃ).

5.13

5.2 Հաջ վետլու թյ ունների ձների վովոխլմա դեսքում լ իսզոր մարմինը
պտտպվոր Է այդ մաին մեղեկացնել ընդերքօգտպդործողին՝
վոփխությունների կառստրման պփից մեկայսնյ աժալկետում:

53 Ընդերքօգսդործողը սսհմանվա վճարների վերաբերյյպ
տեղեկաոլությունը լիսղզոր մարմին Է ներկայ սցնում Հայ սստսնի
Հանրասիմությ ան օրենսդրությ ալբ նասաեսված ժալկետներում, կարգով
Աձնով:

6. Պսյ մանագրի ու ժի մեջ մտնել ը, գործողությ ան ժալկետը Ալ ուծումը

6.1 Պպ մանսդիրն ուժի մեջ Է մտնում կնքման պփից ն գործում Է
թույ լ տլության գործողության ամբողջ» ժաքանպլահառլածում, եթե
պպ մանսրով սսհմանվա հիմքերով պապ մանագիրը վաղսժայկետ չի
լուծվել:

6.2 Պպ մանսդիիրը գործում Է նաւ. ժակետ: կա թույ լ տլությ ալբ
սրալադրված ընդերքի տեղալսսի սահմանված կարգով վովոխությ ան
դեսքում: Եթե երկարաձգվել Է թույլ տլության պա մանների
վոփտխոււթյ ամբ, ապս պպ մանսդիրը շարունակում Է գործել` հաշվի
առնել ով այդվոփխությունները:

6.3 Պսյ մանագիրը կարող է լ ուծվել՝

6.3.1 լիազոր մարմնի նախատձեռնությ այբ` ընդերքօգսմդործողի
կողմից պպ մանագրի դրույ թների խմխոման դեպջում.

6.3.2 ընդերքօգտգդործողի նապաճեռնությ այբ` ընդերքօգստգդործողի
կողմից ընդերքօգսադործման իրալունքի օբյ եկտ հանդիսացող ընդերքի
այբողջ տեղաքլասից հրաժարվելու դեպքում դիմում ներկայ սցնելու ն
լ իաղոր մարմնի կողմից հրսժարման հալատդիր տրամադրել ու դեպքում.

6.3.Յ թույ լ տլու թյ ան ժայկետի ալարմի դեսջում։:

64 Լիազոր մարմնի կողմից թույ լ տլությ ունն օրենսգրքով սսհմանված
դեսթերում ն կարգով վաղլսժալկետդադարեցվել ու դեսքում պայ մանսգիրը
հայարվում է լ ուծված:

7. Պսյ մանագրում փոփոխություն կառտելու հիմքերը

Լրսհետփուզման ն (կար շսհսդործայան հետփտւզման սրդյունքում
հանքալայ րում սխջարնեի Էպլան, վովոիության, հանքալայ րի
լ եռնաերկրաբանալկան, տեխնիկառնսեսայան պպ մանների զգալի վովոխման
դեսքում ընդերքօգսւդործողի առսջարկությ ալբ լ իաղոր մարմինը կարող Է
ընդերքօգտդործման իրալունքը ձնալորող փասաթղթերում կառտել
հալյավոռախսն վովոխությ ուններ: ՀՎանքալայ րի 2սհսդործման
վոփխլա» պպ մանները ներկայ ացվում են առանձին (հալել ված --):

8. Անհաղթահարելի ու ժի, ինչ պես նաւ կողմերի գործու նեությ ան հետ
չ կապլած դեսքեր

Պսյ մանսդրով պտսալորությ ուններն ամբողջությ այբ կալ
մասնակիորեն չ կառատրել ու դեսքում կողմերն ազաոլում են
պաղախանաոլությունից եթե դա եղել Է անհաղթաարելի ուժի
աղդեցությ ան արդյունք, որը ծագել Է սույն պայ մանսդիրը կնքելուց
հետ, ն որը կողմերը չԷին կարող կանխահսել կաք կանխարգելել:
Այ դսիսի իրալիճալկներ են` հրդեհների, ջրհեղեղների, երկրաշարժերի,
վոթորիկների կա այլ բնպլան աղետների, ինչ սես նաւ պսյ թյ ունների,
պաեհրալզմի, սհսբեկչությ ան, քաղսջացիական պաեհրալզմի,
անկարգությ ունների, սարւտտմբությ ան, ազգայ նայման ն այլ դեսքեր,
որոնք անհնարին են դարնում սույն պապ մանդրով նախահսված
պտտղորությ ունների կառտումը:

9. Վեճերի լուծումը
Պսյ մանսդրի կառտրման ընթացքում կողմերի միջն սռսջացա ծ վեճերը
լուծվում են բանպլցությ ունների միջոցով: Հարտձայ նություն ձեռք
չբերվել ու դեսջում վեճերի լ ուծումը կառտվում Է դառվլան կարգով:

10.'.Ծանուցում

Պայ մանադրի գործողությ ան ընթացքում կողմերի միջն
ծանուցումները, հաղորդումների կառտումը հայարվում Է պաշ աճ, եթե
կառւրված Է գրավոր ն տրված Է առձեռն, կալ ուղարկված Է պառլիրված
նամակով կալ Էլ եկտրոնայ ին փոստով կալ կառտված է վոխսանցում Ֆաքսի
միջոցով կողմի սսորն նշված հասցեով կալ այ դ նպառվով կողմի նշած
մեկ այլ հասցեով, ընդ որում յ ուրաքանչ յ ուր դեսքում սետջ է առկալ ինի
գրավոր ստացական, որը կարող Է փոխանցվել Էլ եկտրոնայ ին փոստի կալ
ֆաքսի միջոցով:

11. Այ լ դրույ թներ
11.1 Սույ ն պպ մանսպգրի հալել վածները կազմում են նրաանբաժանել ի
մաւը:
11.2 Սույն պս մանսիրը կաղմված Է 3 օրինակից` հայ երեն լ եզվով,
որոնք ունեն հալասարազոր իրալաբանալան ու ժ։
1.3 Պայմանագրին կցվում են հավելվածներ 6 էջից, այդ թվում՝ հավելված Խ 1
ֆինանսական առաջարկները ն ընդերքօգտագործման վճարները 2 էջից,

հավելված Ի 2 հանքի փակման ծրագրով նախատեսված պարտավորություններ 2 էջից,

հավելված Կ 3 համայնքի սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած
պարտավորություններ 1 էջից, հավելված Խ 4 բնապահպանական կառավարման պլան
1` էջից:

12. Կողմերի գտնվելու վայրը, բանկային վավերապայմանները ն
ստորագրությունները

Լիազոր մարմին ՀՀ էներգետիկ ենթակառուցվածքների ն բնական պաշարների
նախարարություն

ՀՀ. Երնան 0010, Հանրապետության հրապարակ, Կառավարական տուն 3
(փոստային դասիչը, գտեվելու վայրը)
հեռ.521-964, ֆաքս՝ (37410) 526-365: Ֆին. նախ. գործառն. վարչ. հ/հ900011009082
(հեռախոսահամարները, հեռագրային դասիչները, հաշվարկային հաշիվ)
Ընդերքօգտագործող՝ Հ ՂԱՐԱԳՈՒԼՅԱՆՆԵՐ» ՓԲԸ Երնան, Պուշկինի 37/5

094 ՀՎ/Հ02583292
Հեռախոսահամարը, հեռագրային դասիչները, հաշվարկային հաշիվ, հարկային կոդը

ՀՀ ԷՆԵՐԳԵՏԻԿ ԵՆԹԱԿԱՌՈՒՑՎԱԾՔՆԵՐԻ

ԵՎ ԲՆԱԿԱՆ ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ

ՀՂԱՐԱԳՈՒԼՅԱՆՆԵՐ» ՓԲ/|

ԱՇՈՏ ՄԱՆՈՒԿՅԱՆ

(անունը, ազգանունը)

24

Հավելված 1

օգրակար հանածոյի արդյունահանման
«Մ. ՀԹ 2016թ. հ Պ.547
ընդերքօգտագործման պայմանագրի

ՖԻՆԱՆՍԱԿԱՆ ԱՌԱՋԱՐԿՆԵՐԸ ԵՎ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՎՃԱՐՆԵՐԸ

1. Ընդերքօգտագործողի կողմից օգտակար հանածոների արդյունահանման
նպատակով ֆինանսական առաջարկները

ԽԻ Ծախսերի անվանումը Կատարման | Ներդրումնե
ո՛կ ժամկետը րի չափը
7Պազ.դրամ//
1 | ավրոճանապարհներ 2 տարի 2835.0
2. | հրապարակների ստեղծում 2 տարի 399.0
Յ. | Լեռնային փորվածքների ստեղծում 2 տարի 260728.0
4. | Արդյունաբերական հրապարակ 2 տարի 4350.0
5. | Կապիտալ ծախսեր 24 ամիս 1120000.0
6.| Գործառնական ծախսեր 1: ամիս 1800.0

2. Պետական տուրքի ն ընդերքօգտագործման վճարներ

2.1 ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից Հայաստանի
Հանրապետության պետական բյուջե վճարում են պարտադիր վճարներ (բնապահպա-
նական, բնօգտագործման կամ ռոյալթի) «Բնապահպանական ն բնօգտագործման
մասին» Հայաստանի Հանրապետության օրենքով սահմանված կարգով ն չափով.

2.2 ընդերքօգտագործման թույլտվության դիմաց ընդերքօգտագործողների կողմից
Հայաստանի Հանրապետության պետական բյուջե վճարվում է տարեկան պետական
տուրք՝ «Պետական տուրքի մասին» Հայաստանի Հանրապետության օրենքով
սահմանված կարգով:

Յ. Բնության ն շրջակա միջավայրի դրամագլխին ն օգտակար հանածոյի արդյու-
նահանված տարածքի, արդյունահանման ընթացքում առաջացած արտադրական
լցակույտերի տեղադիրքի ն դրանց հարակից համայնքների բնակչության անվտան-
գության ն առողջության ապահովման նպատակով մշտադիտարկումների վճարներ

10
3.1 ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից բնության ն
շրջակա միջավայրի դրամագլխի վճարներ Հայաստանի Հանրապետության
օրենսդրությամբ սահմանված չափով ն վճարման կարգով.

32 օգտակար հանածոյի արդյունահանված տարածքի, արդյունահանմաս
ընթացքում առաջացած արտադրական լցակույտերի տեղադիրքի ն դրանց հարակից
համայնքների բնակչության անվտանգության նե առողջության ապահովման
նպատակով մշտադիտարկումների վճար՝ Հայաստանի Հանրապետության
օրենսդրությամբ սահմանված չափով ն վճարման կարգով:

33 բնապահպանական աշխատանքների իրականացման համար դրամագլխից
ընդերքօգտագործողին 6տրամադրվող գումարը չի կարող գերազանցել
ընդերքօգտագործողի կատարած հատկացումների չափը:

Յ4 օգտակար հանածոների արդյունահանման նախագծով նախատեսված
միջոցառումների կատարումից հետո ընդերքօգտագործողի կողմից բնության ն
շրջակա միջավայրի պահպանության դրամագլխին վճարված գումարի մնացորդը
վերադարձվում է ընդերքօգտագործողին:

ՀՀ ԷՆԵՐԳԵՏԻԿ ԵՆԹԱԿԱՌՈՒՑՎԱԾՔՆԵՐԻ

ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ԵՎ ԲՆԱԿԱՆ ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝

ՀՂԱՐԱԳՈՒԼՅԱՆՆԵԲ» ՓԲԸ

ԱՇՈՏ ՄԱՆՈՒԿՅԱՆ

(անունը, ազգանունը)

(ստորագրությունը)
Բ
2 Ը ԺԺՏԱՈՆ 2016թ.

ԿՏ

11
Հավելված Խ2

օգտակար հանածոյի արդյունահանման
2. `"9206թ. պ Պ547
ընդերքօգտագործման պայմանագրի

Հանքի փակման ծրագրով նախատեսված պարտավորություններ

1-Հանքի փակումից հետո աշխատուժի սոցիալական մեղմացման նախատեսվող
միջոցառումներ.

11 վերաորակավորման դասընթացների կազմակերպում, այլ մասնագիտությունների
ուսուցման կազմակերպում, խթանների ն հնարավորությունների ստեղծում այդ
աշխատողներին այլ ճյուղեր աշխատանքի տեղավորելու համար ն այլն.

12 փակվող հանքի անմիջական ազդեցության գոտում գտնվող համայնքների
սոցիալ-տնտեսական մեղմացման նախատեսվող միջոցառումները.

1.3 համայնքի սոցիալ-տնտեսական ծրագրերին մասնակցություն, փոքր ն միջին
բիզնեսի կազմակերպման աջակցություն ն այլե.

14 հանքի շահագործման աշխատանքների ավարտից երկու տարի առաջ հանքի
փակման վերջնական ծրագիրը ներկայացնել լիազոր մարմին.

Շահագործման աշխատանքների ավարտին բոլոր աշխատակիցներին կվճարվի
ՀՀ օրենսդրությամբ սահմանված դրամական փոխհատուցում:

2. Սուն պայմանագրի թիվ 2 հավելվածի Էին կետով նախատեսված
միջոցառումները սահմանված չափով ու ժամկետներում չկատարելու դեպքում` այն

կհամարվի պայմանագրային պարտավորությունների խախտում ն կկիրառվի
օրենսդրությամբ սահմանված պատասխանատվության միջոցներ:

12
Պ/Ի/ Միջոցառումների անվանումը Կատարման Ներդրումների
Ը՛կ ժամկետը չափը
«Պազ.դրամ)՛
Խախտված հո ղատեսքերի 17 օր 3325.0
Լակուների տ Պեխնիկակա
կուլտիվացում
2. ժարանակավոր շինությունների 20 օր 190.0
քանդո՛
Յ. Արտադրական հ աս պարակի 15 օր 152.0
ապամոնտաժում, տեղափոխում
Մշտադիտարկման իրականացում 5 տարի 4895.0
Նախազգուշացնող, արգելափակող 10 օր 98.0
միջոցների տեղադրում
6. | Ընդամենը 8660.0

ՀՀ ԷՆԵՐԳԵՏԻԿ ԵՆԹԱԿԱՌՈՒՑՎԱԾՔՆԵՐԻ

Բացահանքի փակումից հետո, հետագա հինգ տարիների ընթացքում
նախատեսվում Է տարեկան մեկ անգամ իրականացնել բացահանքի տարածքի ն
շրջակա միջավայրի մոնիտորինգ՝ կանխարգելիչ միջոցառումների գնահատման
նպատակով:

ԵՎ ԲՆԱԿԱՆ ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝

ԱՇՈՏ ՄԱՆՈՒԿՅԱՆ

(անունը, ազգանունը)

13

ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝

ՀՂԱՐԱԳՈՒԼՅԱՆՆԵՐ» ՓԲ.

(անունը, ազգանունը)

2-2

227.4

ԿՏ.

(ստորագրությունը)

Վ
Հավելված հ 3

օգտակար հանածոյի արդյունահանման
24 (8 2016թ. Խ Պ-547
ընդերքօգտագործման պայմանագրի

Համայնքի սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած
պարտավորություններ

Համայնքի սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած
պարտավորությունների չափը ն կատարման ժամկետները

հ/հ ա ` ` Պարւրավորությունների անվանումը Կատարման ժամկերը Ներդրումների
| | |. ափը, հազ. դրամ
| արաւ Տ, աատաաանաաաաանաատաասովնաատաասմաւ անատատմմյմ
1 | 2 3 | 4
| |
1| Մասնակցություն գյուղի դպրոցի ն. Յուրաքանչյուր Լ
` մանկապարտեզի վերանորոգման տարի |
աշխատանքներին | 500.0
2. Մեկ ուսանողի կիսամյակային ուսման. Վ
վժարի տրամադրում | 250.0
` 3. Մասնակցություն գյուղամիջանն Ս, Ըտ 0 խԽճինավազի
միջհամայնքային նշանակության անհրաժեշտության տրամադրում
ավտոճանապարհների |
վերանորոգման աշխատանքներին
3. Մասնակցություն համայնքի ՝ Յուրաքանչյուրն 500.0
| զարգացման սոցիալ-տնտեսական | տարի
| ծրագրերին

ՀՀ ԷՆԵՐԳԵՏԻԿ ԵՆԹԱԿԱՌՈՒՑՎԱԾՔՆԵՐԻ
ԵՎ ԲՆԱԿԱՆ ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝

ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝

ՀՂԱՐԱԳՈՒԼՅԱՆՆԵՐ»Հ

ԱՇՈՏ ՄԱՆՈՒԿՅԱՆ

(անունը, ազգանունը)

2/7 2 2016 թ.

Կ.Տ

14

Հ
Հավելված Ի 4
օգտակար հանածոյի արդյունահանման
մշ. Թ 2016թ. հ Պ-547

ընդերքօգտագործման պայմանագրի

Բնապահպանական կառավարման պլան

Ընդերքօգտագործման հետնանքով բնապահպանական կորուստների նվազեցման,
անվերադարձ ազդեցության կանխարգելման նպատակով պլանավորվող
միջոցառումներ՝

1. մթնոլորտային օդ կատարվող աղտոտող նյութերի արտանետումների
որակական ն քանակական պարամետրերի պարբերական չափումներ՝ ամիսը մեկ
անգամ հաճախականությամբ.

2. .:լեռնատրանսպորտային սարքավորումների աշխատանքային վիճակի`
մասնավորապես չեզոքացուցիչ սարքավորումների սարքին վիճակի պարբերական
մշտադիտարկումներ՝ ամիսը մեկ անգամ հաճախականությամբ.

3. օգտագործված մեքենայական յուղերով ու քսայուղերով հողերի հնարավոր
աղտոտումից խուսափելու նպատակով, հողերի աղտոտվածության
մշտադիտարկումներ՝ դրանց պահպանման համար նախատեսված տեղից դեպի
հավաքող փոսը ուղղությամբ՝ երեք ամիսը մեկ անգամ հաճախականությամբ:

Բնապահպանական միջոցառումների համար նախատեսվում է տարեկան
մասնահանել 150.0 հազար դրամ:

Բնապահպանական միջոցառումների մշտադիտարկումների ծրագիրը ենթակա է
վերանայման 5 տարին մեկ պարբերությամբ:

ՀՀ ԷՆԵՐԳԵՏԻԿ ԵՆԹԱԿԱՌՈՒՑՎԱԾՔՆԵՐԻ
ԵՎ ԲՆԱԿԱՆ ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝

ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝

ՀՂԱՐԱԳՈՒԼՅԱՆՆԵՐ» ՓԲԸ
ԱՇՈՏ ՄԱՆՈՒԿՅԱՆ 2

(անունը, ազգանունը)

(Ատորագրությունը)
2251Թ 2016թ.
ԿՏ.

ի

15
